Mr. Justice Burnett
delivered the opinion of the court.
1. The claims of error are too indefinite to challenge the correctness of the procedure in the Circuit Court: Redsecker v. Wade, 69 Or. 153 (134 Pac. 5, 138 Pac. 485, Ann. Cas. 1916A, 269); Ellis v. Abbott, 69 Or. 234 (138 Pac. 488).
2. By motion and affidavit the plaintiff contends that the ruling of the Circuit Court on the motion for new trial there, as noted above, was not included in the bill of exceptions. "We do not decide whether it was or not, for, if it was, it would not affect the result. From the files connected with the matter, it appears that the only reason specified for a new trial in the Circuit Court was thus expressed:
“Error in law occurring at the trial in the admission and rejection of evidence objected to by the defendant to which rulings the defendant excepted.”
On principle this is likewise too indefinite to support any relief for the moving party, and could not be considered here, although there had been no question about its inclusion in the bill of exceptions.
The judgment is affirmed. Affirmed.
Mr. Chief Justice Moore, Mr. Justice McBride and Mr. Justice Benson concur.